The complaint in this case charged the defendant with the offense of driving a motor vehicle upon a public highway, in said county, while under the influence of intoxicating liquor, contrary to law.
Demurrer to the complaint was properly overruled. Holley v. State, 25 Ala. App. 260, 144 So. 535.
The trial in above court resulted in the conviction of defendant, and the jury assessed a fine against him of $150. Failing to pay said fine, and costs of the proceedings, or to confess judgment therefor, the court properly sentenced defendant to hard labor for the county, as provided by the governing statutes. Judgment of conviction was duly pronounced and entered, from which this appeal was taken.
We have examined the rulings of the court upon the admission of the testimony to which exceptions were reserved. These rulings are so clearly free of error a discussion thereof is not necessary.
The court properly held that the case presented questions of fact for the jury to determine. There was ample evidence adduced upon the trial to warrant the jury in returning its verdict, and to sustain the judgment of conviction, from which this appeal was taken.
As stated, the defendant was not entitled to the affirmative charge in his favor. The evidence was in direct conflict in its material aspects, hence the court committed no error in declining to direct the verdict.
The remaining refused charge does not state correct propositions of law. It was properly refused.
No error being apparent, the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.